Case: 21-20090     Document: 00516352269         Page: 1     Date Filed: 06/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 10, 2022
                                  No. 21-20090                           Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Travis White,

                                                         Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:13-CR-48-2


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          Travis White, federal prisoner # 73171-279, appeals the district
   court’s denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A)(i). He argues the district court erred by determining that he
   had not established extraordinary and compelling reasons for compassionate




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20090      Document: 00516352269          Page: 2    Date Filed: 06/10/2022




                                    No. 21-20090


   release, given that his high blood pressure makes him particularly vulnerable
   to severe illness or death if he were re-exposed to COVID-19 at his prison.
          A district court’s decision whether to grant a sentence reduction
   under § 3582(c)(1)(A)(i) is discretionary, not mandatory. See 18 U.S.C.
   § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). Accordingly, we review the denial of a § 3582(c)(1)(A)(i) motion for
   abuse of discretion. Chambliss, 948 F.3d at 693. A district court abuses its
   discretion when its decision is based on a legal error or a clearly erroneous
   assessment of the evidence. Id. at 693–94.
          White fails to show that the district court’s assessment of the evidence
   was clearly erroneous. He points out that he tested positive for COVID-19
   and has been diagnosed with hypertension. But the district court considered
   these facts—along with the fact that he remained asymptomatic as of his last
   check-up and was on medication for his hypertension—and concluded that
   he had not shown extraordinary and compelling reasons for a compassionate
   release. This assessment was not clearly erroneous. See id.
          White also argues the district court legally erred. Specifically, he
   points out that there is currently no applicable policy statement governing
   compassionate-release motions filed under the recently amended
   § 3582(c)(1)(A) and district courts are thus empowered to consider any
   extraordinary and compelling reason for release that a defendant might raise.
   See United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021) (holding that
   district courts considering § 3582(c)(1)(A)(i) motions filed by prisoners are
   not bound by § 1B1.13 of the U.S. sentencing guidelines or its commentary).
   Construing White’s pro se brief liberally, he appears to argue that the district
   court’s denial of his § 3582(c)(1)(A)(i) motion—issued before Shkambi was
   decided—was based on the considerations discussed in § 1B1.13 and its
   commentary rather than the applicable factors in 18 U.S.C. § 3553(a).




                                          2
Case: 21-20090      Document: 00516352269          Page: 3   Date Filed: 06/10/2022




                                    No. 21-20090


   Accordingly, he maintains that his case should be remanded in light of
   Shkambi.
          This argument fails. Even if a district court denies a compassionate-
   release motion based in part on consideration of § 1B1.13 and its commentary,
   that denial should be affirmed if the district court also reasonably determined
   apart from § 1B1.13 that the defendant’s motion should be denied. See Ward
   v. United States, 11 F.4th 354, 360–61 (5th Cir. 2021). Here, the district
   court’s opinion did not explicitly invoke either § 1B1.13 or § 3553(a) in
   concluding that the new facts White raised did not constitute “extraordinary
   and compelling reasons” for compassionate release under § 3582(c)(1)(A)(i).
   The district court reasonably tied its analysis and conclusions to the text of
   § 3582(c)(1)(A), and we will not assume without evidence that the court’s
   analysis was entirely based on the incorrect premise that it was bound by
   § 1B1.13 and its commentary.
                                                                  AFFIRMED.




                                          3